Case 3:19-cv-00724-TJC-JBT Document 36 Filed 09/13/19 Page 1 of 2 PageID 432




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

MAX STORY, on behalf of himself and
all others similarly situated,                              Case No. 3:19-cv-00724-TJC-JBT

               Plaintiff,

v.

HEARTLAND PAYMENT SYSTEMS, LLC,
a Foreign Limited Liability Company,

            Defendant.
_________________________________________/

                     NOTICE OF WITHDRAWAL OF COUNSEL

       NOTICE IS GIVEN that Steven T. Simmons hereby withdraws from his representation of

Plaintiff. Steven T. Simmons and Steven Simmons, P.A. were inadvertently added to this matter

when the case was removed by Defendant. Steven T. Simmons is the only attorney withdrawing

under this notice. Varnell & Warwick remain lead counsel for Plaintiff. The Clerk of Court is

requested to remove Steven T. Simmons from the docket, service matrix, and court file.

Dated: September 13, 2019                    STEVEN SIMMONS, P.A.

                                             /s/ Steven T. Simmons, Jr.
                                             Steven T. Simmons, Jr.
                                             Florida Bar No. 0091654
                                             2310 S. Highway 77, Suite 110 #347
                                             Lynn Haven, FL 32444
                                             (850) 541-0266
                                             steven@stevensimmonslaw.com
Case 3:19-cv-00724-TJC-JBT Document 36 Filed 09/13/19 Page 2 of 2 PageID 433




                                  CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on September 13, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record.



                                              /s/ Steven T. Simmons
                                              Steven T. Simmons




                                               2
